In a negligence action to recover damages for personal injuries, defendant appeals "from an interlocutory judgment of the Supreme Court, Kings County, dated November 30, 1973, in favor of plaintiff on the issue of liability, upon a jury verdict after trial of that issue only. Interlocutory judgment affirmed, with costs. .No opinion. Cohalan, Brennan and Benjamin, JJ., concur; Latham, Acting P. J., and Munder, J., dissent and vote to reverse and grant a new trial, with the following memorandum: In our view, the verdict was contrary to the weight of the credible evidence.